Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 & 15-25 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor 
regards as the invention.

Claims 1, 2, 13 & 16 recite temperature or pressure ranges representative of downhole conditions or environments, which is unclear as to what the metes and bound of the downhole condition or environments require in terms of temperature and pressure ranges.
All dependent claims are rejected for their dependence on a rejected base claim.

Claim 4 recites an element of “the pressure source” without providing antecedent basis in Claim 1.  It seems Claim 2 is the likely base claim for Claim 4 as Claim 2 is where a pressure source is defined.

Claim 19 recites the limitation “immersing a control sample of the material in the fluid; and determining the wear of the control sample caused by interactions with the fluid in response to completion of the wear test”, which is unclear whether the control sample is placed Claim 13.    

Claim 13 recites the limitation “disposing a first test sample of the material in a chamber of a housing” which is unclear as to what is required to meet the term “disposing”.  It seems the term could mean the sample is physically located in the chamber or the term may be interpreted as changing the form of the material in the chamber. Clarity is provided in dependent Claim 14, which provides an arrangement of the first test sample to the first engagement arm.
  
Dependent Claims 15-25 are rejected for their dependence on a rejected base Claim 13.  Claim 14 distinctly claims disposing as an arrangement of elements within the chamber resolving the clarity of Claim 13 and is therefore not rejected. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA , except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

 Since the claim limitations invoke 35 U.S.C. 112(f) the claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
The following table provides the generic place holder, functional language and the review and citation of the specification that shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f):
Claim(s)
Generic place holder “means”
Functional Language 
Interpretation from written description citations from PGPUB
1
an actuation device 
that displaces the abrasion device relative to the first test sample,
[0032 motor]
1, 3 & 13
 a heat transfer element 
heat transfer element to maintain the chamber within a temperature range that is representative of the downhole conditions.
[0042 element to elevate temperature and optionally cool temperature of the chamber] 
1, 7, 14, 20 & 22
An engagement arm configured to
 apply a first engagement force through the first engagement arm to the first test sample
[0019 . pneumatic pressure, hydraulic pressure, etc.), electromechanical means (e.g. solenoids, piezoelectric elements, etc.), and/or mechanical means (e.g. a biasing device, threaded shaft, weights acted on via gravity, etc.] 



If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9 & 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bi (US 9194784: “Bi”) in view of De La Cruz (US 6546782; “De La Cruz”).

Claim 1. Bi discloses a system (Fig. 1) for causing wear to a material in representative downhole conditions [Col. 5 lines 50-59:  Abrasive circular drill bit 27 is shaped to resemble a  the system (Fig. 1: tester 80) comprising: a housing (Fig. 1:  sample cup 20 and bearing holder 14) with a chamber (Fig. 1 interior of cup 20) at least partially filled [Col. 5 lines 27-32:  Liquid sample 74 is able to saturate and infiltrate solid sample 28 by flowing through hole 24 in rotor 26. As liquid sample 74 is stirred by stirrer 62] with a fluid (Fig. 1: 74); an abrasion device (Fig. 2: 27 Abrasive circular drill bit and router 26) at least partially immersed [Col. 5 lines 27-32:  Liquid sample 74 saturates and infiltrates solid sample 28] in the fluid (Fig. 1: 74); a heat transfer element (Fig. 1: heater 64) thermally coupled [Col. 4 lines 47-50:  Temperature control is provided by a heater 64 positioned radially outside the sample cup 20] to the housing (Fig. 1: 20 sample cup and 14 bearing holder); a first engagement arm (Fig. 2: holder 56 and shaft 46) coupled to the housing (Fig. 1: 20 sample cup and 14 bearing holder); a first test sample (Fig. 1: solid sample 28) of the material attached [Col. 4 lines 62-67 & Col. 5 lines 1-5 Install solid sample 28 into sample holder 56 and install o-ring 61 onto sample holder 56 to assure against leakage between solid sample 28 and sample holder 56] to the first engagement arm (Fig. 2: holder 56 and shaft 46), the first engagement arm (Fig. 2: holder 56 and shaft 46) configured to apply a first engagement force [Col.4 lines 33-37: A loading device 42 pushes bottom shaft 46 upward so that solid sample 28 presses against rotor 26, while the force applied on bottom shaft 46 is recorded, and the movement of bottom shaft 46 is recorded by a displacement sensor 40 as well] through the first engagement arm (Fig. 2: holder 56 and shaft 46) to the first test sample (Fig. 1:  solid sample 28), which causes engagement [Col. 8 lines 32-38:  The lubricity between solid sample 28C and ring 26C is calculated from the torque on shaft 10C and the upward force applied to bottom shaft 46C] of the first test sample (Fig. 1: solid sample 28)  with the abrasion device (Fig. 2: 27 Abrasive circular drill bit and router 26); an actuation device (Fig. 1: motor 8 shafts 10 & 26  that displaces [Col. 5 lines 10-25: As top shaft 10 rotates, rotor 26 rotates and abrades against solid sample 28] the abrasion device (Fig. 2: 27 Abrasive circular drill bit and router 26) relative to the first test sample (Fig. 1: solid sample 28), and causes wear [Col. 5 lines 10-25: As top shaft 10 rotates, rotor 26 rotates and abrades against solid sample 28, causing the surface of solid sample 28 to wear away] of the first test sample (Fig. 1: solid sample 28) during a wear test in response to the engagement [Col. 6 lines 49-59: As it does so, loading device 42A will move bottom shaft 46A up. The displacement sensor 40A records the change. The lubricity and/or the friction factor between solid sample 28A and rotor 26] of the first test sample (Fig. 1:  solid sample 28) with the abrasion device (Fig. 2: 27 Abrasive circular drill bit and router 26).

Bi further discloses the thermal output from heater (64) [Col. 6 lines 47-52:   Adjust temperature as desired by activating heater 64] temperature range that is representative of the downhole conditions [Col. 5 lines 42-48:  This configuration would enable the simulation of real drilling processes under downhole conditions].  

Bi does not explicitly disclose a controller that controls a thermal output of the heat transfer element (e.g. heater) to maintain the chamber within a temperature range that is representative of the downhole conditions.  

De La Cruz teaches an apparatus and method for testing lubricating properties of fluids and wear resistance of materials [Col. 1 lines 5-10]. De La Cruz further teaches a controller (Fig. 1: signal processor and controller 190) that controls [Col. 9 lines 10-15:  heater 195 may be accomplished by using an electric signal passed to an electric control device via control line 185, said control device supplying the hot fluid or electricity necessary to effect heating in response to such an electric signal] a thermal output of the heat transfer element (e.g. heater) (Fig. 1: heater 195) to maintain the chamber within a temperature range that is representative of the downhole conditions [Col. 31 lines 15-31:  The testing chamber and lubricant media is brought up to the testing temperature using the testing chamber heater and the heater controller is set to maintain the lubricant sample in the testing chamber at the temperature desired for the test. In a typical test this is less than 200 degrees C., but with the present invention apparatus may be as much as 500 degrees C].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use De La Cruz’s controller and processing connected to a heat transfer element/ heater for heating a test chamber to temperatures up to 500°C (indicative of downhole temperatures) to provide control and processing to Bi’s heater for a test chamber because precision heating and replication of heating profiles improve the quality of measuring the properties of materials of test by providing repeatable test conditions with precision measurements [Del La Cruz Col. 2 lines 36-42].
Claim 2. The system of claim 1. Bi further discloses a pressure source (Fig. 1:  pressure port 12) in pressure communication with the chamber (Fig. 1: inside pressurized cup 20)[Col. 4 lines 34-40:   Pressurization media 72 is introduced through a pressurization port 12] at a level representative of the downhole environment [Col. 5 lines 42-48:  This configuration would enable the simulation of real drilling processes under downhole conditions].  

Bi does not explicitly disclose the controller controls the pressure source to maintain pressure in the chamber at a level representative of the downhole environment.  

De La Cruz teaches an apparatus and method for testing lubricating properties of fluids and wear resistance of materials [Col. 1 lines 5-10]. De La Cruz further teaches a controller (Fig. 1: controls the pressure source to maintain pressure in the chamber (Fig. 1: chamber 101) at a level representative of the downhole environment [Col. 12 lines 15-20:   the gas pressure within testing chamber 101 is controlled by pressure sensor 192, control line 191, and vent valve 180 in a closed loop feed back arrangement. Fluid level covering the workpieces is also controlled by a feedback loop] and [Col. 12 lines 59-65 actuator rod support arm 110 provides a means of containing gas within chamber 101 to pressures exceeding 200 psig, while providing a means of constraining actuator rod 108 to movement normal to the major axis of chamber 101 when it is actuated].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use De La Cruz’s controller and processing connected to a pressure unit for maintaining pressure in a test chamber to pressures up to 200psi  (indicative of downhole pressures) to provide control and processing to Bi’s pressure system for a test chamber because precision pressure level settings and replication of pressure profiles improve the quality of measuring the properties of materials of test by providing repeatable test conditions with precision measurements [Del La Cruz Col. 2 lines 36-42].
Claims 3 & 4. Dependent on the system of claim 1. Bi does not explicitly disclose the controller controls the thermal output of the heat transfer element to increase the temperature in the chamber to a level above a boiling point of the fluid and controls the pressure source to maintain pressure in the chamber at a level that prevents boiling of the fluid. 

De La Cruz teaches an apparatus and method for testing lubricating properties of fluids and wear resistance of materials [Col. 1 lines 5-10]. De La Cruz further teaches a controller (Fig. 1: signal processor and controller 190) controls the thermal output of the heat transfer element (Fig. 1: heater 195) to increase the temperature in the chamber (101) to a level above a boiling point of the fluid  [Col. 12 lines 25-28:  When the apparatus has been heated to a predetermined temperature and the pressure] and controls the pressure source to maintain pressure in the chamber (101) at a level that prevents boiling of the fluid [Col. 12 lines 25-28:  When the apparatus has been heated to a predetermined temperature and the pressure]  this includes all settings up to pressure at 200PSI  [Col. 12 lines 59-65 actuator rod support arm 110 provides a means of containing gas within chamber 101 to pressures exceeding 200 psig, while providing a means of constraining actuator rod 108 to movement normal to the major axis of chamber 101 when it is actuated]  and temperatures up to 500°C [Col. 31 lines 15-31:  The testing chamber and lubricant media is brought up to the testing temperature using the testing chamber heater and the heater controller is set to maintain the lubricant sample in the testing chamber at the temperature desired for the test. In a typical test this is less than 200°C., but with the present invention apparatus may be as much as 500° C]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use De La Cruz’s processing and controller for setting predetermined temperature and pressure conditions with Bi’s heater and pressure system for a test chamber because setting repeatable test procedures with well-established thermodynamic profiles improves the quality of determining properties of the materials under test [Del La Cruz Col. 2 lines 36-42].
Claim 6. Dependent on the system of claim 1. Bi further discloses the abrasion device  (Fig. 2: 27 Abrasive circular drill bit and router 26) is a cylindrical drum (Fig. 2: drum bit 27) and the displacement  [Col. 5 lines 10-25: As top shaft 10 rotates, rotor 26 rotates and abrades against solid sample 28] of the abrasion device (Fig. 2: 27 Abrasive circular drill bit and router 26) relative to the first test sample (Fig. 1: solid sample 28) is caused by a rotation of the cylindrical drum [Col. 5 lines 3-10:  As top shaft 10 rotates, rotor 26 rotates and abrades against solid sample 28, causing the surface of solid sample 28 to wear away. As it does so, loading device 42 will move bottom shaft 46 up, while recording the upward force applied on bottom shaft 46. The power consumption and/or the torque value required to rotate shaft 10 is also recorded], and wherein the first test sample (Fig. 1: solid sample 28) engages  [Col. 5 lines 3-10:  As top shaft 10 rotates, rotor 26 rotates and abrades against solid sample 28, causing the surface of solid sample 28 to wear away] an outer surface of the drum (Fig. 2:  drum bit 27) [Col. 5 lines 45-47:  Abrasive circular drill bit 27 is shaped to resemble a circular drill bit].
  
Claim 9. Dependent on the system of claim 1. Bi further discloses the abrasion device (Fig. 2: 27 Abrasive circular drill bit and router 26) comprises spokes or protrusions (Fig. 1: protrusions on stirrer 62) that stir the fluid during the wear test [Col. 5 lines 10-25] as the abrasion device (Fig. 2: 27 Abrasive circular drill bit and router 26) is in motion [Col. 4 lines 25-30: A stirrer 62 is fixed to the lower end of top shaft 10 and positioned inside rotor 26].  

Claim 13. Bi discloses a method of determining wear resistance of a material in representative downhole conditions [Abstract], the method comprising: disposing a first test sample of the material (Fig. 1: sample 28) in a chamber (Fig. 1 interior cup 20) of a housing (Fig. 1: 14 & cup 20); at least partially immersing [Col. 4 lines 34-40:  Liquid sample 74 saturates and infiltrates solid sample 28] the first test sample (Fig. 1: sample 28) in a fluid (Fig. 1: fluid 74); maintaining a predetermined temperature [Col. 5 lines 10-12:  adjust temperature as desired by activating heater 64] in the chamber (Fig. 1 interior cup 20) a heat transfer element that is thermally coupled [Col. 4 lines 47-50:  Temperature control is provided by a heater 64 positioned radially outside the sample cup 20] to the housing (Fig. 1: ; applying a first engagement force [Col.4 lines 33-37: A loading device 42 pushes bottom shaft 46 upward so that solid sample 28 presses against rotor 26, while the force applied on bottom shaft 46 is recorded, and the movement of bottom shaft 46 is recorded by a displacement sensor 40 as well]  to the first test sample (Fig. 1: sample 28), thereby engaging the first test sample (Fig. 1: sample 28) with an abrasion device (Fig. 2: 27 Abrasive circular drill bit and router 26); displacing  [Col. 5 lines 10-25: As top shaft 10 rotates, rotor 26 rotates and abrades against solid sample 28] the abrasion device (Fig. 2: 27 Abrasive circular drill bit and router 26) relative to the first test sample (Fig. 1: sample 28) thereby causing wear [Col. 5 lines 10-25: As top shaft 10 rotates, rotor 26 rotates and abrades against solid sample 28, causing the surface of solid sample 28 to wear away] of the first test sample (Fig. 1: sample 28) during a wear test [Col. 5 lines 10-25: As top shaft 10 rotates, rotor 26 rotates and abrades against solid sample 28, causing the surface of solid sample 28 to wear away] in response to the engagement  [Col. 5 lines 10-25: As top shaft 10 rotates, rotor 26 rotates and abrades against solid sample 28] of the first test sample (Fig. 1: sample 28) with the abrasion device (Fig. 2: 27 Abrasive circular drill bit and router 26); determining the wear [Col. 5 lines 10-25: As top shaft 10 rotates, rotor 26 rotates and abrades against solid sample 28, causing the surface of solid sample 28 to wear away] of the first test sample (Fig. 1: sample 28) that occurs during the wear test [Col. 5 lines 10-25: As top shaft 10 rotates, rotor 26 rotates and abrades against solid sample 28, causing the surface of solid sample 28 to wear away]; and determining the wear resistance of the material based on the wear of the first test sample  (Fig. 1: sample 28)[Col. 5 lines 15-25: The lubricity and/or the friction factor between solid sample 28 and rotor 26 is calculated from the torque on shaft 10 and the upward force applied to bottom shaft 46. The displacement sensor 40 records the changes as solid sample 28 is abraded].  

a controller that controls a thermal output of the heat transfer element (e.g. heater). 

De La Cruz teaches an apparatus and method for testing lubricating properties of fluids and wear resistance of materials [Col. 1 lines 5-10]. De La Cruz further teaches a controller (Fig. 1: signal processor and controller 190) that controls [Col. 9 lines 10-15:  heater 195 may be accomplished by using an electric signal passed to an electric control device via control line 185, said control device supplying the hot fluid or electricity necessary to effect heating in response to such an electric signal] a thermal output of the heat transfer element (e.g. heater) (Fig. 1: heater 195) to maintain the chamber within a temperature range. [Col. 31 lines 15-31:The testing chamber and lubricant media is brought up to the testing temperature using the testing chamber heater and the heater controller is set to maintain the lubricant sample in the testing chamber at the temperature desired for the test. In a typical test this is less than 200 degrees C., but with the present invention apparatus may be as much as 500 degrees C].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use De La Cruz’s controller and processing connected to a heat transfer element/ heater for heating a test chamber to temperatures up to 500°C (indicative of downhole temperatures) to provide control and processing to Bi’s heater for a test chamber because precision heating and replication of heating profiles improve the quality of measuring the properties of materials of test by providing repeatable test conditions with precision measurements [Del La Cruz Col. 2 lines 36-42].
Claim 14.  Dependent on the method of claim 13. Bi further discloses the disposing further comprises mounting  [Col. 4 lines 62-67 & Col. 5 lines 1-5 Install solid sample 28 into sample  the test sample (Fig. 1: solid sample 28) to an engagement arm (Fig. 2: holder 56 and shaft 46) that extends through a wall of the housing (Fig. 1: housing 14 and cup20 with opening at center bottom for shaft 46), and wherein the engagement arm (Fig. 2: holder 56 and shaft 46) applies the engagement force [Col.4 lines 33-37: A loading device 42 pushes bottom shaft 46 upward so that solid sample 28 presses against rotor 26, while the force applied on bottom shaft 46 is recorded, and the movement of bottom shaft 46 is recorded by a displacement sensor 40 as well] to the first test sample (Fig. 1: solid sample 28)[Col. 4 lines 41-46:  Bottom shaft 46 extends downward through the bottom of sample cup 20 and an O-ring 50 provides assurance against leakage].  

Claim 15. Dependent on the method of claim 13. Bi further discloses a pressure source coupled to the housing.

Bi does not explicitly disclose maintaining a predetermined pressure in the chamber by controlling a pressure source coupled to the housing.

De La Cruz teaches an apparatus and method for testing lubricating properties of fluids and wear resistance of materials [Col. 1 lines 5-10]. De La Cruz further teaches a controller (Fig. 1: signal processor and controller 190) maintaining a predetermined pressure in the chamber [Col. 12 lines 25-28:  When the apparatus has been heated to a predetermined temperature and the pressure] by controlling a pressure source (Fig. 1:  Valves 153, 173 and 176) coupled to the housing (101 housing)[Col. 10 lines 50-58:   computer 190 is loaded with software and hardware suitable for controlling and valve 173 and its related conduits. The actuation of inert gas valves 173, 176, 180 and 182].


Claim 16. Dependent on the method of claim 15. Bi does not explicitly disclose the predetermined temperature and pressure are representative of the downhole conditions 

De La Cruz teaches an apparatus and method for testing lubricating properties of fluids and wear resistance of materials [Col. 1 lines 5-10]. De La Cruz further teaches a controller (Fig. 1: signal processor and controller 190) with the predetermined temperature and pressure[Col. 12 lines 25-28:  When the apparatus has been heated to a predetermined temperature and the pressure] are representative of the downhole conditions  [Col. 12 lines 25-28:  When the apparatus has been heated to a predetermined temperature and the pressure]  this includes all settings up to pressure at 200PSI  [Col. 12 lines 59-65 actuator rod support arm 110 provides a means of containing gas within chamber 101 to pressures exceeding 200 psig, while providing a means of constraining actuator rod 108 to movement normal to the major axis of chamber 101 when it is actuated]  and temperatures up to 500°C [Col. 31 lines 15-31:  The testing chamber and lubricant media is brought up to the testing temperature using the testing chamber heater and the heater controller is set to maintain the lubricant sample in the testing chamber at the temperature desired for the test. In a typical test this is less than 200°C., but with the present invention apparatus may be as much as 500° C]. 


Claims 17 & 18. Dependent on the method of claim 15. Bi does not explicitly disclose the predetermined temperature is above a boiling point of the fluid and the predetermined pressure prevents the fluid from boiling and the predetermined temperature is a profile of predetermined temperatures and the predetermined pressure is a profile of predetermined pressures. 

De La Cruz teaches an apparatus and method for testing lubricating properties of fluids and wear resistance of materials [Col. 1 lines 5-10]. De La Cruz further teaches a controller (Fig. 1: signal processor and controller 190) controls De La Cruz teaches an apparatus and method for testing lubricating properties of fluids and wear resistance of materials [Col. 1 lines 5-10]. De La Cruz further teaches a controller (Fig. 1: signal processor and controller 190) the predetermined temperature is above a boiling point [Col. 12 lines 25-28:  When the apparatus has been heated to a predetermined temperature and the pressure]  this includes all settings up to pressure at 200PSI  [Col. 12 lines 59-65 actuator rod support arm 110 provides a means of containing gas within chamber 101 to pressures exceeding 200 psig, while providing a means of constraining actuator rod 108 to movement normal to the major axis of chamber 101 when it is actuated]  and temperatures up to 500°C [Col. 31 lines 15-31:  The testing chamber and lubricant media is brought up to the testing temperature using the testing chamber heater and the heater controller is set to maintain the lubricant sample in the testing chamber at the  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use De La Cruz’s processing and controller for setting predetermined temperature and pressure conditions with Bi’s heater and pressure system for a test chamber because setting repeatable test procedures with well-established thermodynamic profiles improves the quality of determining properties of the materials under test [Del La Cruz Col. 2 lines 36-42] and the predetermined pressure is a profile of predetermined pressures  
[Col. 12 lines 59-65 actuator rod support arm 110 provides a means of containing gas within chamber 101 to pressures exceeding 200 psig, while providing a means of constraining actuator rod 108 to movement normal to the major axis of chamber 101 when it is actuated]  and temperatures up to 500°C [Col. 31 lines 15-31:  The testing chamber and lubricant media is brought up to the testing temperature using the testing chamber heater and the heater controller is set to maintain the lubricant sample in the testing chamber at the temperature desired for the test. In a typical test this is less than 200°C., but with the present invention apparatus may be as much as 500° C]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use De La Cruz’s processing and controller for setting predetermined temperature and pressure conditions with Bi’s heater and pressure system for a test chamber because setting repeatable test procedures with well-established thermodynamic profiles improves the quality of determining properties of the materials under test [Del La Cruz Col. 2 lines 36-42].
 Claims 5, 7-8, 12 & 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bi  in view of De La Cruz and  in further view of Qian (CN106769587: “Qian” translation provided for citations).

Claim 5. Dependent on the system of claim 1. Bi discloses a fluid of nitrogen inserted into the testing chamber [Col. 7 lines 37-38] does not explicitly disclose the fluid is selected from a group consisting of a formation oils, brines, drilling muds, completion fluids, fracking fluids, acidizing solutions, cement slurry, steam, water, sea water, ionized water, hydrocarbon gas, and combinations thereof.  

Qian teaches a multi-sample abrasion test device (Fig. 1: in particular to a multi-sample abrasion test device (Fig. 1: test body) in a high temperature and high-pressure water environment [0002]. Qian further teaches the fluid is water [0005 &0028 is to increase the pressure according to the water in a closed container when it is heated].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Qian’s selection of water as a test fluid in a high pressure and temperature environment as Bi’s fluid for testing samples in Bi’s high pressure and temperature chamber because water as a fluid to replicate high temperature and pressure  environment  improves the quality of testing a material used in downhole operation by providing the fluid with the largest specific heat properties within the borehole [Qian 0004].

Claim 7. Dependent on the system of claim 1. Bi does not explicitly disclose a second engagement arm coupled to the housing; a second test sample of the material attached to the second engagement arm, the second engagement arm configured to apply a second engagement force through the second engagement arm to the second test sample, which causes engagement of the second test sample with the abrasion device   ; and the displacement of the abrasion device ) causes wear of the second test sample during the wear test in response to the engagement of the second test sample with the abrasion device.

Qian teaches a multi-sample abrasion test device (Fig. 1: in particular to a multi-sample abrasion test device (Fig. 1: test body) in a high temperature and high-pressure water environment [0002]. Qian further teaches a second engagement arm (Fig. 1: second engagement arm is the four springs on the right with a single plate 9 on the right) coupled to the housing (Fig. 1: plate 9 attached to housing 1); a second test sample (Fig. 1: top left sample 7 in static holding plate 5 on the left) of the material (Fig. 1 sample material 7 in static holder 5 that is attached to the four springs 6 and plate 9 on the right) attached to the second engagement arm (Fig. 1: second engagement arm is the four springs on the right with a single plate 9 on the right), the second engagement arm (Fig. 1: second engagement arm is the four springs on the right with a single plate 9 on the right),configured to apply a second engagement force (Fig. 1:  four pairs of springs 6 with a pair of springs for each sample 7 the first engagement is the springs on the left with left plate 9 and the second engagement is the  right set of springs with the right plate 9) through the second engagement arm (Fig. 1: second engagement arm is the four springs on the right with a single plate 9 on the right),to the second test sample (Fig. 1: top left sample 7 in static holding plate 5 on the left), which causes engagement [0036] of the second test sample (Fig. 1: top left sample 7 in static holding plate 5 on the left) with the abrasion device  (Fig. 1: movable shaft 13 with sample holders 2 having samples 7 is rubbed by static device 5); and the displacement of the abrasion device (Fig. 1: movable shaft 13 with sample holders 2 having samples 7 is rubbed by static device 5) causes wear [0036] of the second test sample (Fig. 1: top left sample 7 in static holding plate 5 on the left) during the wear test [0036] in response to the engagement of the second test sample  with the abrasion device (Fig. 1: movable shaft 13 with sample holders 2 having samples 7 is rubbed by static device 5) [0036 The multi-sample abrasion test device provided in this embodiment can realize the abrasion test in a high-temperature and high-pressure solution environment. The test efficiency is improved by installing multiple samples at a time, and the internal test in the autoclave is simplified by using springs to load static samples. The sample loading control realizes the displacement control of the friction movement and the measurement of the displacement and the friction force by measuring the displacement and load on the external drive rod of the autoclave].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Qian’s multiple sample static holder connected with spring loaded engagement arms and plate as a sample holder arrangement to modify Bi’s engagement arms as a plurality of arms because rotating Bi’s abrasive device against a plurality of arms with individual testing sample improves the testing efficiency of large quantity testing of materials [Qian 0022].
Claim 8. Dependent on the system of claim 7. Bi does not explicitly disclose the first and second test samples engage opposite sides of the abrasion device.  
Qian teaches a multi-sample abrasion test device (Fig. 1: , in particular to a multi-sample abrasion test device (Fig. 1: 1 test  body)   in a high temperature and high-pressure water environment [0002]. Qian further teaches the first (Fig. 1: top left sample 7 in static holding plate 5 on the left) and second test samples (Fig. 1: top right sample 7 in static holding plate 5 on the right) engage opposite sides (Fig. 1:  the first test sample is on the left and the second test sample is on the opposite right side of central shaft 13) of the abrasion device (Fig. 1: movable shaft 13 with sample holders 2 having samples 7 is rubbed by static device 5).

Claims 12, 23 & 24. Dependent on the system of claim 1 and the method of claim 13. Bi further discloses fluid (Fig. 1: 74) poured into the chamber (Fig. 1: cup 20 with interior chamber) via an inlet flow passage (Fig. 1: inlet opening top of cup 20 that has a screw top lid 14) [Col. 5 lines 3-10:  Pour liquid sample 74 into sample cup 20. Screw sample cup 20 onto bearing holder 14 via thread 16] that selectively permits [Col. 5 lines 3-10: Screw sample cup 20 onto bearing holder 14 via thread 16] (e.g. threaded cover 14 allows fluid to be inserted and seals container to prevent fluid leaving chamber)]   and prevents flow of the fluid (Fig. 1: 74) into the chamber [Col. 4 lines 48-55:  A hole 48 in the center of bottom shaft 46 receives liquid sample 74 which has filtered through solid sample 28. Hole 48 extends downward though the length of bottom shaft 46 and is connected to a tube fitting 44. Tube fitting 44 connects to a valve 34 (e.g. valve would by definition open and close the tube 44)] flowing fluid out of the chamber via an and an outlet flow passage (Fig. 1: inlet and outlet passage hole 48, tube 44 and valve 34) that selectively permits and prevents flow of the fluid from the chamber (Fig. 1: cup 20 with interior chamber) [Col. 5 lines 27-35:  Valve 34 can be opened to allow liquid sample 74 to drain into receiver 38, allowing the measurement of the filtration value of solid sample 28 and liquid sample 74 under conditions of temperature and pressure (e.g. valve would by definition open and close the tube 44)].

Bi does not explicitly disclose the pumping fluid in the inlet and pumping fluid out an outlet of the chamber.
Qian teaches a multi-sample abrasion test device (Fig. 1: in particular to a multi-sample abrasion test device (Fig. 1: test body) in a high temperature and high-pressure water environment [0002]. Qian further teaches the pumping fluid in the inlet and pumping fluid out an outlet of the chamber [0012 & 0028 High pressure pump and flow vavle for circulating liquid through the chamber].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Qian’s high pressure pump with inlet to circulate fluid in and out a valved outlet on Bi’s pressure chamber because circulating the fluid through the chamber increases the efficiency in performing the test by eliminating steps of opening, pouring and closing the chamber and because the circulating of liquid through the chamber improves testing quality by replicating downhole fluid flow [Qian 0012].

Claim 20.  Dependent on the method of claim 13. Bi does not explicitly disclose the first test sample comprises multiple first test samples mounted to a first engagement arm, and wherein the first engagement arm engages the multiple first test samples with the abrasion device.

Qian teaches a multi-sample abrasion test device (Fig. 1: , in particular to a multi-sample abrasion test device (Fig. 1: 1 test  body)   in a high temperature and high-pressure water environment [0002]. Qian further teaches the first test sample (Fig. 1: two left side samples 7 in holder 5) comprises multiple first test samples (Fig. 1: top left sample 7 and bottom left sample 7) mounted to a first engagement arm (Fig. 1: on left the four springs and one plate 9  and wherein the first engagement arm (Fig. 1: on left the four springs and one plate 9 on the left),engages the multiple first test samples (Fig. 1: two left side samples 7 in holder 5)  with the abrasion device (Fig. 1: movable shaft 13 with abrasive holders 2 having samples 7 is rubbed by static device 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Qian’s multiple sample static holder connected with spring loaded engagement arms and plate as a sample holder arrangement to modify Bi’s engagement arms as a plurality of arms because rotating Bi’s abrasive device against a plurality of arms with individual testing sample improves the testing efficiency of large quantity testing of materials [Qian 0022].
Claim 21. Dependent on the method of claim 13.  Bi does not explicitly disclose disposing a second test sample of the material in the chamber; at least partially immersing the second test sample in the fluid; applying a second engagement force to the second test sample, thereby engaging the second test sample with the abrasion device; displacing the abrasion device relative to the second test sample thereby causing wear of the second test sample during the wear test in response to the engagement of the second test sample with the abrasion device  determining the wear of the second test sample that occurs during the wear test; and  4820-6929-0389 v.1Page 6 of 9Preliminary AmendmentAttorney Docket No.: 7523.1954US01 Customer No. 27683 determining the wear resistance of the material based on the wear of the first and second test samples.  
Qian teaches a multi-sample abrasion test device (Fig. 1:  in particular to a multi-sample abrasion test device (Fig. 1: overall test device shown)   in a high temperature and high-pressure water environment [0002]. Qian further teaches disposing a second test sample (Fig. 1: test sample 7 shown with four samples located on fixed plate 5 at the end of each pair of springs) of the material (Fig. 1: sample  7) [0004 friction pairs of materials in a nuclear reactor] in the chamber (Fig. 1: autoclave 1); at least partially immersing [0002 & 0028 water solution in closed chamber] the second test sample  (Fig. 1: 4 test samples with top left as first sample and top right as second sample) in the fluid (Fig. 1:  water)[0002]; applying a second engagement force (Fig. 1: four pairs of springs 6 with a pair of springs for each sample 7 the first engagement is the springs on the left with left plate 9 and the second engagement is the  right set of springs with the right plate 9) to the second test sample (Fig. 1: top right sample 7 counted as second test sample on fixed plate 5), thereby engaging the second test sample  (Fig. 1: top right sample 7 counted as second test sample on fixed plate 5) with the abrasion device (Fig. 1: movable shaft 13 with abrasive holders 2 where  sample 7 in static holder 5 is abraded) displacing [0017] the abrasion device (Fig. 1: movable shaft 13 with abrasive holders 2 where  sample 7 in static holder 5 is abraded) relative to the second test sample (Fig. 1: top right sample 7 in static holder 5) thereby causing [0036] of the second test sample (Fig. 1: top right sample 7 in static holder 5)  during the wear test  [0036] in response to the engagement of the second test sample (Fig. 1: top right sample 7 in static holder 5)  with the abrasion device (Fig. 1: movable shaft 13 with sample holders 2 having samples 7 is rubbed by static device 5) determining the wear [0002] of the second test sample (Fig. 1: top sample on the right side in static holder 5 on the right)  that occurs during the wear test [0036]; and 4820-6929-0389 v.1Page 6 of 9Preliminary AmendmentAttorney Docket No.: 7523.1954US01Customer No. 27683determining the wear resistance [0036] of the material (Fig. 1: 7)[0004] based on the wear of the first (Fig. 1: top left sample 7 in static holding plate 5 on the left) and second test samples  (Fig. 1: top right sample 7 in static holder 5 on the right)[0036 The multi-sample abrasion test device provided in this embodiment can realize the abrasion test in a high-temperature and high-pressure solution environment. The test efficiency is improved by installing multiple samples at a time, and the internal test in the autoclave is simplified by using springs to load static samples. The sample loading control realizes the displacement control of the friction movement and the measurement of the displacement and the friction force by measuring the displacement and load on the external drive rod of the autoclave].

Claim 22. The method of claim 21. Bi does not explicitly disclose the second test sample comprises multiple second test samples mounted to a second engagement arm, and the second engagement arm engages the multiple second test samples with the abrasion device.

Qian teaches a multi-sample abrasion test device (Fig. 1: in particular to a multi-sample abrasion test device (Fig. 1: test body)   in a high temperature and high-pressure water environment [0002]. Qian further teaches the second test sample (Fig. 1:  top and bottom right sample 7 in static holder 5 on the right side) comprises multiple second test samples (Fig. 1: top right with two springs and bottom right with two springs sample 7 in static holder 5) to a second engagement arm (Fig. 1: second engagement arm is the four springs on the right with a single plate 9 on the right), and the second engagement arm (Fig. 1: second engagement arm is the four springs on the right with a single plate 9 on the right), engages (Fig. 1: the four springs and plate 9  on the right are connected to static sample holder 5)  the multiple second test samples with the abrasion device (Fig. 1: movable shaft 13 with abrasive holders 2 having samples 7 is rubbed by static device 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Qian’s multiple sample static holder connected with spring loaded engagement arms and plate as a sample holder arrangement to modify Bi’s engagement 
Claim 25. Dependent on the method of claim 13.  Bi further discloses a first fluid (Fig. 1: 74) into the chamber (Fig. 1: cup 20 with interior chamber) through an inlet flow passage (Fig. 1: inlet opening top of cup 20 that has a screw top lid 14) [Col. 5 lines 3-10:  Pour liquid sample 74 into sample cup 20. Screw sample cup 20 onto bearing holder 14 via thread 16] coupled to the chamber (Fig. 1: cup 20 with interior chamber); displacing the abrasion device (Fig. 2: 27 Abrasive circular drill bit and router 26) relative to the first test sample (Fig. 1: sample 28)  thereby causing wear [Col. 5 lines 10-25: As top shaft 10 rotates, rotor 26 rotates and abrades against solid sample 28, causing the surface of solid sample 28 to wear away] of the first test sample (Fig. 1: sample 28) during a first portion of the wear test [Col. 5 lines 10-25: As top shaft 10 rotates, rotor 26 rotates and abrades against solid sample 28, causing the surface of solid sample 28 to wear away] in response to the engagement [Col. 5 lines 10-25] of the first test sample (Fig. 1: solid sample 28) with the abrasion device (Fig. 2: 27 Abrasive circular drill bit and router 26);flowing the first fluid out of the chamber (Fig. 1: cup 20 with interior chamber) through an outlet flow passage coupled to the chamber (Fig. 1: cup 20 with interior chamber); 

Bi does not explicitly disclose: 
1) the pumping fluid in the inlet and pumping fluid out an outlet of the chamber.
2)  a second fluid into the chamber through the inlet flow passage; displacing the abrasion device relative to the first test sample thereby causing wear the first test sample during a second portion of the wear test in response to the engagement of the first test sample with the abrasion device; and pumping the second fluid out of the chamber through an outlet flow passage.

With regard to 1) Qian teaches a multi-sample abrasion test device (Fig. 1: in particular to a multi-sample abrasion test device (Fig. 1: test body) in a high temperature and high-pressure water environment [0002]. Qian further teaches the pumping fluid in the inlet and pumping fluid out an outlet of the chamber [0012 & 0028 High pressure pump and flow vavle for circulating liquid through the chamber].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Qian’s high pressure pump with inlet to circulate fluid in and out a valved outlet on Bi’s pressure chamber because circulating the fluid through the chamber increases the efficiency in performing the test by eliminating steps of opening, pouring and closing the chamber and because the circulating of liquid through the chamber improves testing quality by replicating downhole fluid flow [Qian 0012].

With regard to 2) The step is a repetition of the previous method step without any disclosure in the specification of an unexpected result from repeating the step.  The courts have held In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) that a claim directed to a method of producing only in requiring the steps to be repeated or continuous would have been obvious in light of the batch process of the prior art (See MPEP 2144.04 (e) ). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to repeat the step of pumping fluid through a sample in a chamber to ensure the processing of the sample is complete during a wear cycle. 

Claims 10-11 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bi in view of De La Cruz in further view of Coe (US 20190033189; “Coe”).
 
Claims 10 & 19. Dependent on the respective apparatus of claim 1 and the method of claim 13. Bi does not explicitly disclose immersing a control sample [0091] of the material in the fluid and determining the wear of the control sample caused by interactions with the fluid in response to completion of the wear test.

Coe teaches a fatigue performance test induces a traffic analogous, 60 cycle, stress-strain environment into a road pavement  [Abstract].  Coe further teaches immersing a control sample  of the material in the fluid [0019 To obtain a comparative assessment of the resistance of the test sample to corrosive-abrasive wear in relation to rolled ordinary pipe steel, for example, st 20, a control sample of this rolled product was tested under similar conditions. 238 This made it possible to compare the amount of wear of both samples and more objectively evaluate the operational durability of]; and determining the wear of the control sample caused by interactions with the fluid in response to completion of the wear test [0091 In certain embodiments, behavior of a pavement sample is compared to one or more controls, or behavior of two or more pavement samples are compared to against each other. The behavior of sample(s) and control(s) subjected to identical test conditions is determined. Controls can include any other pavement that exhibits benchmark behavior to be met or exceeded. A control useful in the context of road paving applications is virgin asphalt pavement prepared using a standard hot mix method, this pavement being representative of freshly installed pavement employed in roads in the United States and elsewhere. Behavior of the sample can be compared to that of the control to determine whether the sample is expected to exhibit similar behavior to the control, inferior performance to the control, or superior performance to the control].  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Coe’s insertion of a control sample in the wear testing chamber as an additional step for Bi’s wear testing of a sample because post-test analysis of the change between the samples improves the analysis of the quality using an established technique of a control sample as a baseline comparison for performance changes over the baseline under the given test conditions [Coe 0091].  

Claim 11. Dependent on the system of claim 10. Bi further discloses a level sensor that measures the displacement of the abrasion device (Fig. 2: 27 Abrasive circular drill bit and router 26).  

Bi does not explicitly disclose one or more temperature sensors, one or more pressure sensors, and one or more level sensors communicatively coupled to the controller, wherein the controller receives data from these sensors and:  4820-6929-03 89 v.1Page 4 of 9Preliminary AmendmentAttorney Docket No.: 7523.1954US01 Customer No. 27683monitors the temperature of one or more selected from a group consisting of the first test sample, the control sample, the fluid, inside the chamber, and outside the chamber, monitors the pressure inside the chamber, and monitors the fluid level inside the chamber; and based on the sensor data, controls the temperature and pressure inside the chamber, the engagement force applied to the first test sample, and/or the displacement of the abrasion device.  

De La Cruz teaches an apparatus and method for testing lubricating properties of fluids and wear resistance of materials [Col. 1 lines 5-10]. De La Cruz further teaches a controller (Fig. 1: signal processor and controller 190) controls a temperature sensor (Fig. 1: temperature 112 communicates on line 193 with controller 190) a pressure sensor (Fig. 1: pressure sensor 192 communicates on line 191 with controller 190), and a level sensor  (Fig. 1: 183 level sensor  communicatively coupled to the controller (Fig. 1: controller 190 with controller lines 150, 184-186, 189 & 194), wherein the controller  (Fig. 1: controller 190) receives data(Fig. 1: controller 190 with controller lines 150, 184-186, 189 & 194) from these sensors  (112, 183 and 192) and:  4820-6929-03 89 v.1Page 4 of 9Preliminary AmendmentAttorney Docket No.: 7523.1954US01Customer No. 27683monitors the temperature of the first test sample and the fluid inside the chamber [Col. 10: lines 35-40: Utilizing signals from temperature sensor 112 enables dynamic control of the temperature with testing chamber 101];  monitors the pressure inside the chamber(101) [Col. 9 lines 25-30: to a signal arising from pressure sensor 192, said signal being transferred to computer 190 via sensor line 191 in response to a change in pressure within testing chamber 101], and monitors the fluid level inside the chamber (101) [Col. 10 lines 1-3: signal arising from level sensor 183 passed via sensor line 194 to computer controller 190 in response to a change in the level of lubricant within chamber 101]; and based on the sensor data, controls the temperature and pressure inside the chamber (101)[Col. 10 lines 50-65] the displacement of the abrasion device [Col. 12 lines 50-60:  workpiece holding and contacting assembly 160, and motion generator 111 such that they are sufficiently robust that the linear differential motion imparted by motion generator 111 is translated to the workpiece contact point within workpiece holding and contacting assembly 160 without undue flexing of the assemblies, which would result in shortening the stroke length or departing the stroke trajectory from linear under the conditions of load maintained during a test].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use De La Cruz’s test chamber control and feedback sensors, processing and controller as a feedback system for Bi’s pressure, temperature and fluid level monitoring and control in a test chamber because detailed monitoring and adjustment of the thermodynamic changes in the test chamber improves the quality of the measurement by 

Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 6752001
LaPointe; Lou
Acoustic test with arrangement 
US 3913377
Lindeman; Myrl A.
A disc, rotated continuously by a variable-speed driving means.
US 20110246096  
Bellin; Federico
 downhole tool (not shown), such as a drill bit or a reamer, friction testing
US 4939922  
Smalley; Robert J. et al.
Disc abrasion testing for sliding  friction members  .
CN 107132140 
LU, Xiao-feng et al.
Two millstone abrasion tester submersed in a fluid chamber temperature and pressure controlled
US 20110239764  
Bellin; Federico
Rotary abrasion tester in fluid
US 20130166214 
Bellin; Federico
Cylinder abrasion tester with pressure and temperature controls


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        

/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856